Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 02, 2022

The Court of Appeals hereby passes the following order:

A22A0896. THOMAS LESTER v. THE STATE.

      A jury found Thomas Lester guilty of aggravated child molestation, aggravated
sexual battery, and three counts of child molestation, and his convictions were
affirmed on appeal. See Lester v. State, 278 Ga. App. 247 (628 SE2d 674) (2006). In
August 2021, Lester filed a motion to correct an illegal sentence, arguing that the trial
court improperly considered evidence in support of recidivist sentencing. The trial
court denied the motion on December 2, 2021, and Lester filed a notice of appeal on
January 7, 2022. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317, 317 (1) (454 SE2d
458) (1995). Here, Lester’s notice of appeal was filed 36 days after the order was
entered and is thus untimely. Accordingly, we lack jurisdiction to consider this
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/02/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.